JUSTICE STOUDER, dissenting: I respectfully disagree with the reasoning and result reached by my colleagues. In my opinion, the defendant, Mr. Quick, Inc., owed no duty to the plaintiff, Lisa Wright, based upon the common law duty of lessors or upon any other theory. The majority has chosen to reverse the trial court’s decision on the basis of an exception to the general rule that a lessor is not liable for injuries to a lessee or others which occur on premises wholly leased to and under the control of the lessee. (See Gilbreath v. Greenwalt (1980), 88 Ill. App. 3d 308, 410 N.E.2d 539.) The majority correctly states this rule, which is determinative of the issue sub justice. The relation created by a sublease is for all general purposes the relation of lessor and lessee and the rights, duties, and liabilities between a sublessor and a sublessee are determined by the general rules governing the rights, duties, and liabilities between a lessor and a lessee. (See 49 Am. Jur. 2d Landlord & Tenant sec. 503.) Here, the premises were wholly leased to and under the control of the sublessee, Great Eight, Inc. Under the general rule, Great Eight, Inc., owed a duty to the plaintiff and no such duty remained with Mr. Quick, Inc. Where a lease is commercial in nature there is an even greater reason to hold the party in possession and control of the premises liable for any injuries sustained on the premises. The majority incorrectly holds that Mr. Quick, Inc., owed a duty to the plaintiff by determining that the circumstances of this case fall ■within the scope of one of the exceptions to the general rule, to wit, “where the lessor contracts with the lessee to keep the property in repair.” The majority relies on the fact that Mr. Quick, Inc., as lessee in the original lease, contracted with the lessor to maintain the parking lot. The fallacy with this holding is that at the time of the execution of the original lease, Mr. Quick, Inc., was contracting as a lessee, not as a lessor. In order for Mr. Quick, Inc., to owe a duty to the plaintiff within this exception, the contract would have had to have been executed with the sublessee, Great Eight, Inc. Since it is not, the exception is inapplicable. Additionally, the annexation of the original lease to the sublease means the sublessee agreed to assume the lessee’s covenants in the original lease. Covenants in an original lease have been enforced against a sublessee in cases where it has been adequately shown the sublessee either expressly assumed them, agreed to abide by and comply with such covenants, or had actual knowledge thereof. (See Annot., 24 A.L.R.2d 707, 708 (1952).) The sublease here states the sublessee agreed to abide by and be bound by the terms and conditions of the original lease. Therefore, the sublessee assumed the risk of liability to others, and under the circumstances of the present case is the sole party which owed a duty to the plaintiff. Further, sublessee’s covenant to abide by and be bound by the terms and conditions of the original lease is qualified to the extent that the terms of the original lease are changed and modified by the sublease. There is an additional provision in the sublease which states, “The sublessee will comply with all of the terms and conditions and provisions of the store franchise agreement which exists between the parties. If the said franchise agreement between the. parties is terminated for any reason then this sublease shall be terminated as of the same date.” This language incorporates the franchise agreement into the sublease. The franchise agreement states the sublessee, Great Eight, Inc., shall maintain the parking lot. Again for this reason it is Great Eight, Inc., which owed a duty to the plaintiff, while Mr. Quick, Inc., did not. Additionally, it has been held that a contract executed contemporaneously with a sublease becomes part of the sublease. (Meridian Amusement Co. v. Home Theater Co. (1919), 215 Ill. App. 479.) Here, the sublease and the franchise agreement were executed on the same date. The contemporaneous execution of these documents incorporated the franchise agreement into the sublease, and again for this reason Great Eight, Inc., is the party which solely owed a duty to the plaintiff. Based upon my analysis of the law applicable to the facts presented in this case, I would affirm the decision of the trial court granting Mr. Quick, Inc.’s, motion for summary judgment.